DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on June 9, 2022, amendments to the claims have been acknowledged. Due to the amendments to the claims the claim objections over claims 7 and 8 are withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the first lithium metal oxide comprises a particulate material and further recites the second lithium metal oxide comprises a particulate material”. There is no support in the instant specification for the term  “particulate”. Nowhere in the specification discloses the first and second lithium metal oxide are particulate or separate or discrete particles.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7883644) in view of Sharma et al. (US 20160211507). 
Regarding claims 1-3, 9, 11 and 18, Paulsen discloses a lithium cobalt oxide used as a cathode active material for batteries (col.1/L5-10), comprising a LiCoO2 powder and a lithium buffer material (col.4/L20), examples of the lithium buffer is a lithium transition metal oxide, such as LiNi0.55Mn0.3Co0.15O2 (col.7/L45-47).  Examiner notes the LiCoO2 reads on the claimed first lithium metal oxide comprises a particulate material having a nickel content of less than 30 mole% based on the total moles of non-lithium metals in the first lithium metal oxide. (Claim 2) The lithium buffer transition metal oxide LiNi0.55Mn0.3Co0.15O2 reads on the claimed second lithium metal oxide comprising a particulate material having a nickel content greater than 30 mole % based on the total moles of non-lithium metals in the first lithium metal oxide. (Claim 3) Paulsen further discloses an amount of the lithium buffer is preferably less than 30% by weight of the total weight of the powder (col.7/63-65). Examiner notes that the LiNi0.55Mn0.3Co0.15O2 (second lithium metal oxide) in an amount of preferably less than 30 % by weight encompasses the claimed range of in an amount of less than 20 wt% based on the total weight. Paulsen further discloses the LiCoO2 oxide powder (first lithium metal oxide) are particles having a D50 of more than 10 µm, and the lithium transition metal oxide powder of formula LiMnNiCoO2  (second lithium metal oxide) are particles having a D50 of less than 10 µm (col.8, 52-59).  Examiner notes the first lithium metal oxide LiCoO2 particles having a D50 of more than 10 µm, encompasses the claimed range of greater than 2 micrometers and greater than 5 micrometers. The second lithium metal oxide   LiMnNiCoO2 particles having a D50 of less than 10 µm, encompasses the claimed range of less than 2 micrometers and less than 1 micrometer. (Claim 9) 
Paulsen does not disclose the anode comprises an active material comprising silicon.  Sharma discloses a particulate material comprising a core of lithium cobalt oxide, at least a partial coating of a lithium manganese nickel cobalt oxide (Sharma:[0004]). Sharma further discloses with silicon based negative electrodes, particularly high volumetric energy density can be achieved while finding reasonable cycling performance. Thus, the stabilized high voltage material is suitable for incorporation into improved battery designs for the production of high-performance batteries (Sharma: [0046]). Silicon oxide-based compositions have been formed into composite materials with high capacities and very good cycling properties. The silicon oxide-based materials maintain their high capacities and good cycling as negative electrode active materials when placed into lithium ion batteries with high capacity lithium metal oxide positive electrode active materials. When configured with high capacity lithium rich manganese oxides based positive electrodes, the silicon oxide-based electrode can exhibit excellent cycling at reasonable rates (Sharma: [0098]).  It would have been obvious to one having ordinary skill in the art to use silicon oxide as the negative electrode active material of modified Paulsen in an effort to obtain a battery with excellent cycling performance and high capacities. (Claims 1,11 and 18)
Regarding claim 10, Modified Paulsen discloses all the limitations as set forth above in claim 1. Modified Paulsen does not explicitly disclose wherein the second lithium metal oxide is provided in an amount of such that the second lithium metal oxide accounts for less than 10% of the reversible capacity of the positive electrode composition. However modified Paulsen further discloses the lithium buffer LiNi0.55Mn0.3Co0.15O2 (second lithium metal oxide) is  in an amount of preferably less than 30 % by weight, which  encompasses the claimed range of in an amount of less than 20 wt% based on the total weight  and  therefore it would be expected that the LiNi0.55Mn0.3Co0.15O2 (second lithium metal oxide)  would account for less than 10% of the reversible capacity based on its small amount included in the positive active material composition.  It would have been obvious to one having ordinary skill in the art to have the second lithium metal oxide account for less than 10% of the positive electrode composition, in an effort to improve the performance of the battery.  (Claim 10) 
Regarding claim 12, modified Paulsen discloses all of the limitations as set forth above in claim 1. Modified Paulsen does not disclose wherein a production surface of the second lithium metal oxide is greater than 0.003 m2/mAh and less than 0.015 m2/mAh. Based on the definition provided in the instant specification at page 8, lines 18-25, production surface is the surface area (m2 ) of the second lithium oxide divided by the reversible capacity (mAh) of the silicon containing negative electrode.  Examiner notes that production surface depends on the outer diameter of each active material and particle amount, reversible capacity relates to the total amount of the lithium that can be delithiated to reach a desired amount of stored energy. 
Modified Paulsen further discloses where a particle size of the electrode material is larger, this may lead to a decrease in a surface area for reaction with an electrolyte inside a battery cell, thereby causing significant deterioration of high-voltage storage properties and rate properties and consequently decreasing a particle diameter of the active material (col.8/L60-65).  Further, in an effort to achieve a desired high voltage storage properties and rate properties, the skilled artisan would find it obvious to choose an appropriate amount of lithium metal oxide along with an appropriate size and thickness of the electrode. The production surface is an optimizable feature. By utilizing the disclosed particle sizes in combination with adjusting the capacity of the silicon containing negative electrode, by way of adjusting its thickness and size, in order to arrive at a desired capacity, it would have been obvious to one having ordinary skill in the art to arrive at a range of production surface that encompasses the claimed range of greater than 0.003 m2/mAh and less than 0.015 m2/mAh, thus rendering its selection obvious. (Claim 12)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7883644) in view of Sharma et al. (US 20160211507). 
Regarding claim 13, Paulsen discloses a lithium cobalt oxide used as a cathode active material for batteries (col.1/L5-10), comprising a LiCoO2 powder and a lithium buffer material (col.4/L20). An example of the lithium buffer is a lithium transition metal oxide, such as LiNi0.55Mn0.3Co0.15O2 (col.7/L45-47).  Examiner notes the LiCoO2 reads on the claimed first lithium metal oxide comprises a particulate material having a nickel content of less than 30 mole% based on the total moles of non-lithium metals in the first lithium metal oxide. The lithium buffer transition metal oxide LiNi0.55Mn0.3Co0.15O2 reads on the claimed second lithium metal oxide comprising a particulate material having a nickel content greater than 30 mole % based on the total moles of non-lithium metals in the first lithium metal oxide. Paulsen further discloses the LiCoO2 oxide powder (first lithium metal oxide) of is particles having a D50 of more than 10 µm, and the lithium transition metal oxide powder of formula LiMnNiCoO2 (second lithium metal oxide) is particles having a D50 of less than 10 µm (col.8/52-59).  Examiner notes the first lithium metal oxide LiCoO2 particles having a D50 of more than 10 µm, encompasses the claimed range of greater than 2 micrometers. The second lithium metal oxide   LiMnNiCoO2 particles having a D50 of less than 10 µm, encompasses the claimed range of less than 2 micrometers. 
Paulsen does not disclose the anode comprises an active material comprising silicon.  Sharma discloses a particulate material comprising a core of lithium cobalt oxide, at least a partial coating of a lithium manganese nickel cobalt oxide (Sharma:[0004]). Sharma further discloses with silicon based negative electrodes, particularly high volumetric energy density can be achieved while finding reasonable cycling performance. Thus, the stabilized high voltage material is suitable for incorporation into improved battery designs for the production of high-performance batteries (Sharma: [0046]). Silicon oxide-based compositions have been formed into composite materials with high capacities and very good cycling properties. The silicon oxide-based materials maintain their high capacities and good cycling as negative electrode active materials when placed into lithium ion batteries with high capacity lithium metal oxide positive electrode active materials. When configured with high capacity lithium rich manganese oxides based positive electrodes, the silicon oxide-based electrode can exhibit excellent cycling at reasonable rates (Sharma: [0098]).  It would have been obvious to one having ordinary skill in the art to use silicon oxide as the anode active material of modified Paulsen in an effort to obtain a battery with excellent cycling performance and high capacities. 
Modified Paulsen does not disclose wherein a production surface of the second lithium metal oxide is greater than 0.003 m2/mAh and less than 0.015 m2/mAh. Based on the definition provided in the instant specification at page 8, lines 18-25, production surface is the surface area (m2) of the second lithium oxide divided by the reversible capacity (mAh) of the silicon containing negative electrode.  Examiner notes that production surface depends on the outer diameter of each active material and particle amount, reversible capacity relates to the total amount of the lithium that can be delithiated to reach a desired amount of stored energy. 
Modified Paulsen further discloses where a particle size of the electrode material is larger, this may lead to a decrease in a surface area for reaction with an electrolyte inside a battery cell, thereby causing significant deterioration of high-voltage storage properties and rate properties and consequently decreasing a particle diameter of the active material (col.8/L60-65).  Further, in an effort to achieve a desired high voltage storage properties and rate properties, the skilled artisan would find it obvious to choose an appropriate amount of lithium metal oxide along with an appropriate size and thickness of the electrode. The production surface is an optimizable feature. By utilizing the disclosed particle sizes in combination with adjusting the capacity of the silicon containing negative electrode, by way of adjusting its thickness and size, in order to arrive at a desired capacity, it would have been obvious to one having ordinary skill in the art to arrive at a range of production surface that encompasses the claimed range of greater than 0.003 m2/mAh and less than 0.015 m2/mAh, thus rendering its selection obvious. (Claim 13)
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7883644), and further in view of Sharma et al. (US 20160211507), as applied to claims 1 and 13 above, and further in view of Shen et al. (US20180323421). 
Regarding claims 14 and 15, modified Paulsen discloses all of the limitations as set forth above in claims 1 and 13. Modified Paulsen further discloses an electrolyte (col.10/ L58). Modified Paulsen does not disclose an electrolyte comprising an acetate. Shen discloses an active battery electrode material is a cathode  material (Shen: [0099]), the cathode material comprising a core shell composite having a core and shell structure,  core comprising a lithium transition metal oxide and a shell formed by coating the surface of the core with a lithium transition metal oxide (Shen: [0101]), wherein the core and shell each independently comprise a lithium transition metal oxide selected from the group consisting of LiCoO2,  Li1+zNixMnyCo1-x-yO2 , wherein each x is independently from 0.3 to 0.8 ; each y is independently from  0.1 to 0.45 ; and each z is independently from 0 to 0.2 (Shen: [0102]).  Shen further discloses an aqueous solution of lower alkyl acetates [0107], some non - limiting examples of the lower alkyl acetates include ethyl acetate, isopropyl acetate, and propyl acetate [0108]. It would have been obvious to one having ordinary skill in the art to add an acetate as a solution to the electrolyte of modified Paulsen in an effort to improve the electrical energy of the battery.  (Claims 14 and 15)
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 7883644), and further in view of Sharma et al. (US 20160211507), as applied to claim 1 above, and further in view of Kim et al., (US 20070154810).
Regarding claims 16 and 17, modified Paulsen discloses all of the limitations as set forth above in claim 1.  Modified Paulsen further discloses an electrolyte (col.10/ L58). Modified Paulsen does not disclose the electrochemical cell further comprising a carbon dioxide producing additive and or further comprising an electrolyte comprising a linear pyrocarbonate. Kim teaches a rechargeable lithium battery including an electrolyte, a negative electrode and a positive electrode (Kim: [0012]). Kim further teaches the electrolyte further includes a linear pyrocarbonate based compound, such as dimethyl pyrocarbonate and diethyl pyrocarbonate (Kim: [0030]). Kim further teaches a rechargeable lithium battery including an electrolyte comprising a pyrocarbonate based compound additive for decreasing the resistance of the coating layer at low temperatures (Kim: [0018]).  
It would have been obvious to one having ordinary skill in the art to add the pyrocarbonate additive of Kim to the electrolyte of modified Paulsen in order to decrease the resistance of the coating layer at low temperatures. The examiner notes that the linear pryocarbonate taught by Kim produces carbon dioxide (Kim: [0032], see also original instant specification pg. 13 lines 20-28). (Claims 16 and 17)
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US20180323421), and further in view of Sharma et al. (US 20160211507).  
Regarding claims 1 and 3-7, Shen discloses an active battery electrode material is a cathode  material (Shen: [0099]), the cathode material comprising a core shell composite having a core and shell structure,  core comprising a lithium transition metal oxide and a shell formed by coating the surface of the core with a lithium transition metal oxide (Shen: [0101]), wherein the core and shell each independently comprise a lithium transition metal oxide selected from the group consisting of LiCoO2,  Li1+zNixMnyCo1-x-yO2 , wherein each x is independently from 0.3 to 0.8 ; each y is independently from  0.1 to 0.45 ; and each z is independently from 0 to 0.2 (Shen: [0102]), which reads on the claimed  of Li1+x’(NiaMnbCoc)1-x’ O2, wherein 0.05≤ x’ ≤ 0.10, a+b+c=1, c/ (a+b) <0.25, a>0.30, and a, b and c are greater than zero. Shen further teaches the cathode material is a nickel rich cathode material NMC622 and or NMC811 (Shen: [0021]), see example 15, cathode material LiNi0.8 Mn0.1 Co0.1O2 (NMC811) (Shen:[0252]), which reads on the claimed range wherein x is 0.78-0.82, y is 0.08-0.12, and z is 0.08-0.12, and x is greater than 0.6.  (Claims 3 and 5-7). Shen further discloses, see example 16, cathode material LiNi0.6Mn0.2Co0.2O2 (NMC622) (Shen:[0254]), which reads on the claimed range wherein x is 0.58-0.62, y is 0.18-0.22, and z is 0.18-0.22. (Claim 4)
   Shen further discloses, the diameter of the core is from about 5 µm to about 45 µm (Shen: [0104]), which reads on the claimed D50 of greater than 2 micrometers. Shen further discloses the diameter of the shell is from about 1 µm to 20 µm (Shen: [0105]), which encompasses the claimed range of a D50 of less than 2 micrometers. It would have been obvious to one having ordinary skill in the art to select LiCoO2 as the first lithium transition metal oxide (core) and LiNiMnCoO2 as the second lithium transition metal oxide (shell) of Shen in order to further improve battery capacity with a reasonable expectation of success since such choices are within the scope of the core and shell of Shen. Therefore, modified Shen discloses a first lithium metal oxide (LiCoO2) comprises a particulate material having a nickel content of less than 30 mole%, and a D50 of greater than 2 micrometers, and a second lithium metal oxide (LiNiMnCoO2) comprises a particulate having a nickel content of greater than 30 mole%, and a D50 of less than 2 micrometers. 
Modified Shen does not disclose the anode comprises an active material comprising silicon. Sharma discloses a particulate material comprising a core of lithium cobalt oxide, at least a partial coating of a lithium manganese nickel cobalt oxide (Sharma:[0004]). Sharma further discloses with silicon based negative electrodes, particularly high volumetric energy density can be achieved while finding reasonable cycling performance. Thus, the stabilized high voltage material is suitable for incorporation into improved battery designs for the production of high-performance batteries (Sharma: [0046]). Silicon oxide-based compositions have been formed into composite materials with high capacities and very good cycling properties. The silicon oxide-based materials maintain their high capacities and good cycling as negative electrode active materials when placed into lithium ion batteries with high capacity lithium metal oxide positive electrode active materials. When configured with high capacity lithium rich manganese oxides based positive electrodes, the silicon oxide-based electrode can exhibit excellent cycling at reasonable rates (Sharma: [0098]).  It would have been obvious to one having ordinary skill in the art to use silicon oxide as the negative electrode active material of modified Shen in an effort to obtain a battery with excellent cycling performance and high capacities.
Modified Shen does not disclose the second lithium metal oxide is provided in the positive electrode composition in an amount of less than 20 wt%. However, examiner notes the shell is formed by coating the surface of the core with a lithium transition metal oxide (Shen:[0020]). The second lithium metal oxide is a coating formed on the first lithium metal oxide and therefore it would obvious to one having ordinary skill in the art to arrive at the claimed range of the second lithium metal oxide is provided in the positive electrode composition in an amount of less than 20 wt%.  (Claim 1)
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US280323421) in view of Sharma et al. (US 20160211507).  
Regarding claims 1 and 8, Shen discloses an active battery electrode material is a cathode  material (Shen: [0099]), the cathode material comprising a core shell composite having a core and shell structure,  core comprising a lithium transition metal oxide and a shell formed by coating the surface of the core with a lithium transition metal oxide (Shen: [0101]), wherein the core and shell each independently comprise a lithium transition metal oxide selected from the group consisting of LiCoO2, LiNixCoyAlzO2 ,wherein each x is independently from 0.3 to 0.8 ; each y is independently from  0.1 to 0.45 ; and each z is independently from 0 to 0.2 (Shen: [0102]), which reads on the claimed Li1+x”(NiaCobAlc)1-x” O2, wherein x” ≥0, and a,b, and c are greater than zero, a+b+c=1, and a > 0.7.  Shen further discloses, in example 17, the cathode material Li1.0 Ni0.8 Co0.15 Al0.05 O2 (Shen: [0256]), which is within the claim ranges of Li 1+x"(NiaCobAlc)1-x"O2, where x"≥0, and a, b, and c are greater than zero, a+b+c=1 and a >0.7. (Claim 8)
Shen further discloses, the diameter of the core is from about 5 µm to about 45 µm (Shen: [0104]), which reads on the claimed D50 of greater than 2 micrometers. Shen further discloses the diameter of the shell is from about 1 µm to 20 µm (Shen: [0105]), which encompasses the claimed range of a D50 of less than 2 micrometers. It would have been obvious to one having ordinary skill in the art to select LiCoO2 as the first lithium transition metal oxide (core) and LiNixCoyAlzO2 as the second lithium transition metal oxide (shell) of Shen in order to further improve battery capacity with a reasonable expectation of success since such choices are within the scope of the core and shell of Shen. Therefore, modified Shen discloses a first lithium metal oxide (LiCoO2) comprises a particulate material having a nickel content of less than 30 mole%, and a D50 of greater than 2 micrometers, and a second lithium metal oxide (LiNixCoyAlzO2) comprises a particulate having a nickel content of greater than 30 mole%, and a D50 of less than 2 micrometers. 
Modified Shen does not disclose the anode comprises an active material comprising silicon. Sharma discloses a particulate material comprising a core of lithium cobalt oxide, at least a partial coating of a lithium manganese nickel cobalt oxide (Sharma:[0004]). Sharma further discloses with silicon based negative electrodes, particularly high volumetric energy density can be achieved while finding reasonable cycling performance. Thus, the stabilized high voltage material is suitable for incorporation into improved battery designs for the production of high-performance batteries (Sharma: [0046]). Silicon oxide-based compositions have been formed into composite materials with high capacities and very good cycling properties. The silicon oxide-based materials maintain their high capacities and good cycling as negative electrode active materials when placed into lithium ion batteries with high capacity lithium metal oxide positive electrode active materials. When configured with high capacity lithium rich manganese oxides based positive electrodes, the silicon oxide-based electrode can exhibit excellent cycling at reasonable rates (Sharma: [0098]).  It would have been obvious to one having ordinary skill in the art to use silicon oxide as the negative electrode active material of modified Shen in an effort to obtain a battery with excellent cycling performance and high capacities.
Modified Shen does not disclose the second lithium metal oxide is provided in the positive electrode composition in an amount of less than 20 wt%. However, examiner notes the shell is formed by coating the surface of the core with a lithium transition metal oxide (Shen:[0020]). The second lithium metal oxide is a coating formed on the first lithium metal oxide and therefore it would obvious to one having ordinary skill in the art to arrive at the claimed range of the second lithium metal oxide is provided in the positive electrode composition in an amount of less than 20 wt%.  (Claim 1)
Response to Arguments
Applicant's arguments filed June 9, 2022  have been fully considered but they are not persuasive. Applicant asserts that the D50 of Paulsen relate to oxide powders that are mixed together and heat treated rather than to a final electrode active material. The skilled person would understand that heat treatment of this mixture will lead to some sintering of the particles and this increase their D50 values. The D50s of the particles within the final electrode active material (i.e. following heat treatment)  cannot be deducted from this passage in Paulsen.  Applicant’s assertion is not persuasive.  Claim 1 as written, claims the first lithium metal oxide has a D50 of greater than 2 micrometers, and the second lithium metal oxide has  a D50 of less than 2 micrometers. The limitation as written, claims the D50 of the separate first and second metal oxides and not the D50 of the final electrode active material. Therefore Paulsen’s LiCoO2 oxide powder  having a   D50 of more than 10 um and LiMnNiCoO2 oxide powder having a  D50 of less than 10 um, is overlapping with  the claimed  first lithium metal oxide D50 of greater than 2 micrometers, and the second metal oxide D50 of less than 2 micrometers.  The D50’s disclosed in Paulsen reads on the D50 of the separate first and second metal oxides. 
Applicant asserts that as shown in Table 5, the invention examples employing HX12Th  with the D50’s of less than 2 micrometers had a higher CE efficiencies and capacity retention that the comparative examples employing HX12Th with a D50 of 9.80. The data shown in Table 5 demonstrates the technical effect.  Applicant’s assertion is not persuasive. The data shown  in Table 5 is not enough to demonstrate the technical effect achieved by employing a D50 of less than 2 micrometers for the particulate material of the second lithium metal oxide. The data does not show what variables may also effect the  CE efficiency and capacity retention of the cell. The data does not show if the  weight percent of the metal oxide in the active material effects the CE efficiency and capacity retention of the cell. 
Applicant further asserts that Paulsen is not concerned with problems associated with a silicon containing anode, as Paulsen does not employ silicon. While Paulsen does not disclose a silicon containing anode, it is well known in the art for lithium ion batteries to use silicon based anodes, as shown by Sharma from the viewpoint of excellent cycling performance and high capacity. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further asserts the lithium manganese nickel cobalt oxide is employed in Sharma as a coating rather than as discrete particles. Thus the skilled person would not consider employing  the  oxides disclosed as discrete particles having a D50 of less than 2 micrometers.  Applicants assertion is not persuasive. The core -Lithium cobalt oxide  and the shell coating of Lithium nickel manganese oxide were separate before each oxide was formed into a core -shell active material. The oxides were separate particles before they were mixed, therefore reading on the claimed particulate. Further the claim does not exclude the active material from being a core-shell active material. 
Applicant further asserts that Shen provides a lengthy list of material from which the cathode may be selected, Shen describes that the cathode material may have a core of  a lithium transition metal oxide and a shell of a lithium transition metal oxide where the shell coats the core,[0102]. A lengthy list of lithium  transition metals is provided in [0102]. In such an arrangement the shell portion coats the core and is not formed of separate discrete particles. 
Applicant asserts that the values provided in paragraph [0105] are in respect of  the “diameter of the shell” and thus one of skill in the art will  appreciate that the cited portion related to the thickness of the shell around the core. It would thus be illogical to interpret the diameter if the shell in [0105] as meaning that the shell contains discrete particles having a certain D50.  Applicant further asserts that paragraph [0106] further clarifies this meaning as it refers to the diameter and the thickness of the shell interchangeably. 
Applicants assertion  is not persuasive. Indeed, [0105] of Shen discloses the diameter of the shell, [0106] discloses a diameter or thickness ratio of the core and the shell. Shen does not disclose or teach that the thickness and diameter are interchangeable. Shen does not disclose or teach that the dimeter and thickness are the same. Therefore the diameter of the Shell disclosed in [0105] reads on the claimed D50 of the shell (second metal oxide).  Examiner further notes that though [0102] provides a list of transition metal oxides, LiCoO2 and LiMnO2  are each independently provided in the  list as acceptable transition metal oxides. Paragraph [0102] also discloses , the core and the shell each independently comprise two or more lithium transition metal oxides. 
The core and  shell of Shen were  separate oxides  before each oxide was formed into a core -shell active material. The oxides were separate particles before they were mixed, therefore reading on the claimed particulate. Further the claim does not exclude the active material from being a core-shell active material. 
While Shen does not disclose an anode comprising an active material comprising silicon, Sharma teaches  the advantages of a  silicon based negative electrode high energy density and excellent cycling  performance (Sharma: [0046]). Examiner notes it is well known in the art to use silicon as a negative electrode active material, as shown by Sharma  and it would have been obvious to one having ordinary skill in the art to use the silicon oxide of Sharma as the negative electrode active material of modified Shen in an effort to obtain a battery with excellent cycling performance. 
The rejections over Paulsen, in view of Sharma,  and further in view of Shen are  maintained.  
The rejections over Shen, further in view of Sharma are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                           /NIARA TRANT/Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722